Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 1 of 25 PageID #: 3636




                         EXHIBIT 1
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 2 of 25 PageID #: 3637
    Trials@uspto.gov                                                    Paper 7
    571-272-7822                                            Date: April 1, 2020


            UNITED STATES PATENT AND TRADEMARK OFFICE


             BEFORE THE PATENT TRIAL AND APPEAL BOARD


                       SAMSUNG DISPLAY CO., LTD.,
                               Petitioner,

                                        v.

                              SOLAS OLED, LTD.,
                                 Patent Owner.


                                 IPR2019-01668
                               Patent 9,256,311 B2



    Before SALLY C. MEDLEY, JESSICA C. KAISER, and JULIA HEANEY,
    Administrative Patent Judges.

    KAISER, Administrative Patent Judge.


                                    DECISION
                    Granting Institution of Inter Partes Review
                                  35 U.S.C. § 314
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 3 of 25 PageID #: 3638
    IPR2019-01668
    Patent 9,256,311 B2
          On September 30, 2019, Samsung Display Co., Ltd. (“Petitioner”)
    filed a Petition requesting an inter partes review of claims 1–20 of U.S.
    Patent No. 9,256,311 B2, issued on February 9, 2016 (Ex. 1001, “the ’311
    patent”). Paper 1 (“Pet.”). Solas OLED Ltd. (“Patent Owner”) filed a
    Preliminary Response. Paper 6 (“Prelim. Resp.”). Applying the standard set
    forth in 35 U.S.C. § 314(a), which requires demonstration of a reasonable
    likelihood that Petitioner would prevail with respect to at least one
    challenged claim, we grant Petitioner’s request and institute an inter partes
    review of claims 1–20.
                                I.   BACKGROUND
       A. The ’311 Patent (Ex. 1001)
          The ’311 patent describes “an apparatus [that includes] a substantially
    flexible substrate and a touch sensor disposed on the substantially flexible
    substrate. The touch sensor compris[es] drive or sense electrodes made of
    flexible conductive material configured to bend with the substantially
    flexible substrate.” Ex. 1001, code (57). Figure 7 of the ’311 patent is
    reproduced below.




                                           2
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 4 of 25 PageID #: 3639
    IPR2019-01668
    Patent 9,256,311 B2




    Figure 7 “illustrates an example mobile telephone that incorporates a
    flexible touch-sensitive apparatus.” Id. at 7:37–38. In Figure 7, phone 600
    includes touch-sensitive apparatus 612 wrapped around display 613. Id. at
    7:39–41. Substrate 602 may include tracking areas with tracks providing
    drive and sense connections to and from the drive and sense electrodes of
    touch-sensitive apparatus 612. Id. at 7:41–44. The electrode pattern of
    touch-sensitive apparatus 612 can be metal-mesh technology (e.g., “a
    copper, silver, or other suitable metal mesh”). Id. at 7:44–47. “Substrate
    602 and the conductive material of the electrode pattern may be flexible,
    enabling the conductive material to wrap around the left and right edges of
    the surface,” and “[f]or sharper edges (e.g., with radii of less than 1 mm), the
    flexible conductive material of the electrode pattern may be thicker or wider


                                           3
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 5 of 25 PageID #: 3640
    IPR2019-01668
    Patent 9,256,311 B2
    at the sharper edges than at the flat portions of [the] surfaces.” Id. at 7:48–
    55.


          B. Illustrative Claim
             Of the challenged claims, claims 1 and 7 are independent. Claim 1 is
    illustrative and is reproduced below.
                   1. An apparatus comprising:
                   a substantially flexible substrate; and
                   a touch sensor disposed on the substantially flexible
             substrate, the touch sensor comprising drive or sense electrodes
             made of flexible conductive material configured to bend with the
             substantially flexible substrate, wherein:
                    the flexible conductive material of the drive or sense
             electrodes comprises first and second conductive lines that
             electrically contact one another at an intersection to form a mesh
             grid; and
                   the substantially flexible substrate and the touch sensor are
             configured to wrap around one or more edges of a display.
    Ex. 1001, 8:61–9:7.


          C. Related Proceedings
             Petitioner and Patent Owner identify a related litigation in the Eastern
    District of Texas asserting the ’311 patent, titled Solas OLED Ltd. v.
    Samsung Display Co., Ltd., et al., Case No. 2:19-cv-00152-JRG (E.D. Tex.).
    Pet. 3; Paper 4, 1.


          D. References
             Petitioner relies on the following references:
             1.    “Kuriki” (US 8,722,314 B2; issued May 13, 2014) (Ex. 1003);


                                             4
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 6 of 25 PageID #: 3641
    IPR2019-01668
    Patent 9,256,311 B2
          2.      “Mikladal” (US 9,395,851 B2; issued July 19, 2016) (Ex.
    1004);
          3.      “Philipp” (US 2011/0102361 A1; published May 5, 2011)
    (Ex. 1005);
          4.      “Rappoport” (US 2012/0218219 A1; published Aug. 30, 2012)
    (Ex. 1006);
          5.      “Moran” (WO 2010/099132; published Sept. 2, 2010) (Ex.
    1007); and
          6.      “Joo” (US 2008/0223708 A1; published Sept. 18, 2008) (Ex.
    1008).


       E. Grounds Asserted
          Petitioner challenges the patentability of the ʼ311 patent claims on the
    following grounds:

     Claims Challenged 35 U.S.C. §          References/Basis
     1–13, 15, 16, 18  103         Kuriki, Mikladal
     14, 17            103         Kuriki, Mikladal, Philipp
     19, 20            103         Kuriki, Mikladal, Rappoport
     1–13, 15, 16, 18       103            Moran, Joo
     14, 17                 103            Moran, Joo, Philipp
     19, 20                 103            Moran, Joo, Rappoport

          Petitioner also relies on testimony from Andrew Wolfe, Ph.D. (Ex.
    1023).




                                          5
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 7 of 25 PageID #: 3642
    IPR2019-01668
    Patent 9,256,311 B2
                                    II. ANALYSIS
       A. Legal Principles
           A claim is unpatentable under 35 U.S.C. § 103(a) if the differences
    between the subject matter sought to be patented and the prior art are such
    that the subject matter as a whole would have been obvious at the time the
    invention was made to a person having ordinary skill in the art to which said
    subject matter pertains. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406
    (2007). The question of obviousness is resolved on the basis of underlying
    factual determinations including: (1) the scope and content of the prior art;
    (2) any differences between the claimed subject matter and the prior art; (3)
    the level of ordinary skill in the art; and (4) when in the record, objective
    evidence of nonobviousness. See Graham v. John Deere Co., 383 U.S. 1,
    17–18 (1966). In that regard, an obviousness analysis “need not seek out
    precise teachings directed to the specific subject matter of the challenged
    claim, for a court can take account of the inferences and creative steps that a
    person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.


       B. Level of Ordinary Skill in the Art
           Petitioner asserts one of ordinary skill in the art at the time of the
    invention “would have had a relevant technical degree in Electrical
    Engineering, Computer Engineering, Computer Science, Materials Science,
    or the like, and 2–3 years of experience in touch sensor design.” Pet. 10–11
    (citing Ex. 1023 ¶ 77–78). Patent Owner does not dispute Petitioner’s
    assertions regarding the level of ordinary skill in the art. See generally
    Prelim. Resp. For purposes of this decision, we adopt Petitioner’s
    formulation because it is consistent with the ’311 patent and the asserted
    prior art.

                                            6
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 8 of 25 PageID #: 3643
    IPR2019-01668
    Patent 9,256,311 B2
       C. Claim Construction
          Petitioner asserts that it “does not believe that any specialized [claim]
    constructions are necessary,” but nevertheless discusses the meaning of “to
    form a mesh grid” and “the substantially flexible substrate and the touch
    sensor are configured to wrap around one or more edges of a display.” Pet.
    11–13. Specifically, Petitioner contends “to form a mesh grid” in the
    context of the claims and the ’311 specification requires only “that at least
    one electrode (either the drive or sense electrode) be in the form of a mesh
    grid.” Id. at 11–12 (citing Ex. 1001, 2:15–20, 5:56–6:30; Ex. 1023 ¶¶ 81–
    82). Petitioner further contends that we need not determine whether “edges
    of a display” encompasses curved surfaces in addition to edges between
    substantially perpendicular surfaces because the references in the asserted
    grounds disclose touch sensors wrapped around substantially perpendicular
    surfaces of a display. Id. at 12–13. Petitioner also contends the recited
    “touch sensor” encompasses tracks or tracking in addition to electrodes. Id.
    at 13. Finally, Petitioner argues that the touch sensitive portion of the touch
    sensor need not be the portion configured to wrap around the edges of the
    display, but states that the Board need not resolve this issue because the
    references on which Petitioner relies teach wrapping the touch sensitive
    portions of a touch sensor around the edges of the display. Id. at 13–14.
          Patent Owner does not propose that the Board explicitly construe any
    claim terms. See Prelim. Resp. We determine we need not explicitly
    construe any claim terms at this stage of the proceeding. See Vivid Techs.,
    Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999).
       D. Preliminary Matters
          Patent Owner contends that the Petition “advances many more
    grounds” than the six obviousness challenges set forth in the Summary of

                                           7
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 9 of 25 PageID #: 3644
    IPR2019-01668
    Patent 9,256,311 B2
    Challenge section. Prelim. Resp. 6. In particular, Patent Owner points to
    Petitioner’s arguments relying on Kuriki alone to disclose “the substantially
    flexible substrate and the touch sensor are configured to wrap around one or
    more edges of a display” and then alternatively relying on Kuriki in
    combination with Mikladal for that limitation. Id. at 6–7. Patent Owner also
    points to the Petition’s citation to references other than those specifically
    identified in the Petition’s Summary of Challenge. Id. at 7–8 (citing Pet. 45,
    47–48); see also id. at 8–9 (citing Pet. 66, 68) (presenting a similar argument
    for the Moran-based grounds). Thus, Patent Owner argues we should deny
    the Petition as failing to comply with the requirements of 35 U.S.C.
    § 312(a)(3) and 37 C.F.R. § 42.104(b)(2). Id. at 9–11.
          We decline to exercise our discretion to deny institution on this basis.
    First, we see no issue with Petitioner proposing alternative theories based on
    alternative claim constructions. Petitioner provided its proposed
    construction of “touch sensor . . . to wrap around [the] one or more edges” in
    which the “touch sensor” could encompass tracks in addition to electrodes
    and does not require “the touch-sensitive portion of the touch sensor be
    configured for wrapping around a display edge.” Pet. 13. Petitioner
    provided citations to the intrinsic evidence it contends supports this
    understanding. Id. (citing Ex. 1001, 3:31–4:36, 5:15–44, 5:19–21, Fig. 1,
    claims 2, 8). Petitioner contends Kuriki teaches this limitation under that
    construction (id. at 42–43) or that Kuriki in combination with Mikladal
    teaches that limitation if it requires “a touch-sensitive portion of the touch
    sensor be configured for wrapping around a display edge” (id. at 43–48).
    The Petition adequately provides Patent Owner with notice of both these
    theories, and indeed, Patent Owner has responded to both in its Preliminary
    Response. See Prelim. Resp. 12–23.

                                            8
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 10 of 25 PageID #: 3645
     IPR2019-01668
     Patent 9,256,311 B2
           We also do not view Petitioner’s citation of additional references
     beyond those in the Summary of Challenge as being improper. Petitioner
     cites those references as evidence of the reason to combine Kuriki and
     Mikladal (Pet. 45, 66) and as evidence in support of reasonable expectation
     of success (i.e., as evidence to support that a person of ordinary skill in the
     art would have understood that metal mesh electrodes such as those in
     Kuriki or in the Moran-Joo combination were flexible and could be bent
     around the edge of a device) (id. at 47–48, 66).
           We also do not view this case as analogous to Adaptics Ltd. v. Perfect
     Co., IPR2018-01596, Paper 20 (Mar. 6, 2019) (informative), on which
     Patent Owner relies (Prelim. Resp. 10). In Adaptics, the Board found the
     Petition “suffer[ed] from a lack of particularity that results in voluminous
     and excessive grounds.” Adaptics, Paper 20 at 18. However, the Petition in
     that case included a catch-all ground (“[i]f Bendel and Sartorius are not
     anticipatory, the challenged claims are obvious over these references in
     combination with each other, Williams, Turnage, Abrams, Bordin, Mettler,
     Digi-Star, Yuyama, and/or Wright”) and noted the potentially hundreds of
     combinations from the Petition’s use of “and/or” in that and other grounds.
     Id. at 18–19. In this case in contrast, Petitioner is relying on additional
     references as evidence to support the reason to combine and reasonable
     expectation of success of its proposed combinations of references. We
     determine this is an appropriate use of that evidence which does not result in
     voluminous and excessive grounds.




                                             9
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 11 of 25 PageID #: 3646
     IPR2019-01668
     Patent 9,256,311 B2
        E. Asserted Obviousness over Kuriki and Mikladal
           1. Overview of Kuriki
           Kuriki “relates to a method for producing a conductive sheet (for
     example suitable for use in a projected capacitive touch panel) and a method
     for producing a touch panel.” Ex. 1003, 1:17–20. Figure 9 of Kuriki as
     annotated by Petitioner is reproduced below:




     Pet. 16. Figure 9 depicts a cross-sectional view of conductive sheet 10. Ex.
     1003, 6:37–38, 11:64–65. In that figure, small lattices 18 are on conductive
     layer 116a. See id. at 12:1–15.
           Figures 10 and 11 of Kuriki as annotated by Petitioner are reproduced
     below.




                                          10
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 12 of 25 PageID #: 3647
     IPR2019-01668
     Patent 9,256,311 B2




     Pet. 18–19. Figure 10 shows conductive patterns on a surface of a
     transparent support in a sensing region of a conductive sheet, and Figure 11
     shows a portion of those conductive patterns in more detail. Ex. 1003, 6:39–
     44. In these figures, in sensing region 150, conductive large lattices 16A are
     formed on main surface 102a of transparent support 102, and each large
     lattice 16A contains two or more small lattices 18. Id. at 12:10–14.
           Figure 18 of Kuriki as annotated by Petitioner is reproduced below.



                                          11
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 13 of 25 PageID #: 3648
     IPR2019-01668
     Patent 9,256,311 B2




     Pet. 21. Figure 18 illustrates “a perspective view partially showing the bent
     first and second terminal wiring regions of the conductive sheet.” Ex. 1003,
     7:1–3. Specifically, terminal wiring regions 152a and 152b in conductive
     sheet 10 are bent toward the back side of sensing region 150. Id. at 21:8–12.
               2. Overview of Mikladal
               Mikladal relates to a “capacitive touch sensitive film compris[ing] a
     conductive layer having a sensing region.” Ex. 1004, code (57). Mikladal
     states:
               Flexibility and/or deformability of the touch sensitive film in
               combination with the unique sensitivity performance thereof
               opens entirely novel possibilities to implement touch sensing
               devices. For example, a touch sensitive film serving as the user
               interface of a mobile device can be bent or formed to extend to
               the device edges so that the touch sensitive film can cover even
               the entire surface of the device. In a touch sensitive film
               covering different surfaces of a three-dimensional device, there
               can be several touch sensing regions for different purposes. One
               sensing region can cover the area of a display to form a touch


                                              12
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 14 of 25 PageID #: 3649
     IPR2019-01668
     Patent 9,256,311 B2
           screen. Other sensing regions e.g. at the sides of the device can
           be configured to serve as touch sensitive element replacing the
           conventional mechanical buttons, e.g. the power button.
     Id. at 7:31–44.
           3. Analysis
           Petitioner contends claims 1–13, 15, 16, and 18 are unpatentable as
     obvious over Kuriki and Mikladal. Pet. 32–55. We have reviewed the
     information provided by Petitioner, including the relevant portions of the
     supporting Wolfe Declaration (Ex. 1023), and are persuaded, based on the
     current record, that Petitioner has demonstrated a reasonable likelihood of
     prevailing on this obviousness challenge.
           For example, claim 1 recites “a substantially flexible substrate.” Ex.
     1001, 8:62. Petitioner contends Kuriki teaches this limitation. Pet. 34–35.
     In particular, Petitioner contends that Kuriki teaches “‘transparent support
     102,’ as the base of the ‘conductive sheet 10 used in the touch panel,’” and
     that the preferred material for that transparent material is “‘polyethylene
     terephthalates (PET),’ because of its ‘light transmittance’ and ‘workability.’”
     Id. at 34 (citing Ex. 1003, 11:57–12:3, 23:3–23). Petitioner also contends
     Kuriki teaches that conductive sheet 10 can be bent toward the back side of
     sensing region 150, and thus a person of ordinary skill in the art would have
     understood that Kuriki’s substrate is substantially flexible. Id. (citing
     Ex. 1003, 21:8–12, Fig. 15 at S106; Ex. 1023 ¶¶ 112–13).
           Claim 1 further recites “a touch sensor disposed on the substantially
     flexible substrate, the touch sensor comprising drive or sense electrodes
     made of flexible conductive material configured to bend with the
     substantially flexible substrate.” Ex. 1001, 8:63–67. Petitioner contends
     Kuriki teaches conductive sheet 10 is used in a touch panel and includes



                                            13
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 15 of 25 PageID #: 3650
     IPR2019-01668
     Patent 9,256,311 B2
     sensing region 150 which has “checkerboard-like conductive patterns
     (26A/26B) which are used to determine a ‘finger touch position.’” Pet. 35–
     36 (citing Ex. 1003, 11:57–12:25, 18:35–53; Ex. 1023 ¶ 114). Petitioner
     points to Kuriki’s large lattices as teaching drive and sense electrodes (see
     Pet. 36–39) and notes that Kuriki uses silver for the conductive patterns in
     those lattices which would be configured to bend with the PET substrate (id.
     at 39–40).
           Claim 1 also recites “the flexible conductive material of the drive or
     sense electrodes comprises first and second conductive lines that electrically
     contact one another at an intersection to form a mesh grid.” Ex. 1001, 9:1–
     4. For this limitation, Petitioner points to Kuriki’s large lattices, which are
     made up of smaller lattices 18 as shown in Figures 11 and 13 of Kuriki. See
     Pet. 40–41.
           Claim 1 further recites “the substantially flexible substrate and the
     touch sensor are configured to wrap around one or more edges of a display.”
     Ex. 1001, 9:5–7. For this limitation, Petitioner relies on Kuriki alone (Pet.
     42–43) or Kuriki in combination with Mikladal (id. at 43–48). For purposes
     of this decision, we focus only on the latter contention. For that contention,
     Petitioner assumes this limitation requires the “touch-sensitive portion of the
     touch sensor be configured for wrapping around a display edge,” and argues
     that “it would have been obvious based on Mikladal to modify Kuriki’s
     touch panel so that the touch-sensitive portions of Kuriki’s ‘conductive
     sheet’ were also wrapped around the edges of the display.” Pet. 43–44
     (citing Ex. 1023 ¶¶ 130–32).
           Specifically, Petitioner points to Mikladal’s teaching of wrapping a
     touch sensitive film around a display edge:



                                            14
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 16 of 25 PageID #: 3651
     IPR2019-01668
     Patent 9,256,311 B2
           Flexibility and/or deformability of the touch sensitive film in
           combination with the unique sensitivity performance thereof
           opens entirely novel possibilities to implement touch sensing
           devices. For example, a touch sensitive film serving as the user
           interface of a mobile device can be bent or formed to extend to
           the device edges so that the touch sensitive film can cover even
           the entire surface of the device. In a touch sensitive film
           covering different surfaces of a three-dimensional device, there
           can be several touch sensing regions for different purposes.
           One sensing region can cover the area of a display to form a
           touch screen. Other sensing regions e.g. at the sides of the
           device can be configured to serve as touch sensitive element
           replacing the conventional mechanical but tons, e.g. the power
           button.
     Pet. 44 (quoting Ex. 1004, 7:31–44; citing Ex. 1023 ¶ 133). Petitioner
     contends a person of ordinary skill in the art “would have been motivated to
     wrap touch-sensitive portions of Kuriki’s conductive sheet (i.e., the sensing
     region 150 containing the ‘large lattice’ electrodes 16A/16B) around an edge
     of Kuriki’s display, in order to form sensing regions on the side of its touch
     panel,” and relies on Mikladal’s disclosure, Dr. Wolfe’s testimony, and
     contemporaneous references as support for that assertion. Id. at 45.
     Petitioner further contends that “[m]odifying Kuriki’s flexible conductive
     sheet using these teachings from Mikladal would have been well within the
     skill of a” person of ordinary skill in the art. Id. at 46–48 (citing Ex. 1023
     ¶¶ 135–37).
           Petitioner relies on the same analysis for the similar limitations of
     independent claim 7 and provides further analysis detailing where it
     contends an additional limitation of claim 7 as well as each additional
     limitation of claims 2–6, 8–13, 15, 16, and 18 are taught in Kuriki. Pet. 48–
     55. We have reviewed Petitioner’s evidence and argument, and find that




                                            15
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 17 of 25 PageID #: 3652
     IPR2019-01668
     Patent 9,256,311 B2
     Petitioner has sufficiently shown Kuriki teaches each of these limitations at
     this stage of the proceeding.
           Patent Owner argues neither Kuriki nor Mikladal teaches “a mesh grid
     configured to wrap around an edge.” Prelim. Resp. 15. Patent Owner
     further argues that Petitioner has not shown a person of ordinary skill in the
     art would have been motivated to wrap Kuriki’s conductive sheet with large
     lattice electrodes around an edge or that such a person would have
     succeeded in doing so. Id. at 15–16.1 Patent Owner points to the width of
     the conductive patterns in Kuriki and notes that its electrical connections
     would not function properly if one or a few of the lines in those patterns
     were to break. Id. at 16–17. Patent Owner also notes that Kuriki chose to
     include only its terminal wiring patterns and not its lattice electrodes on the
     bent portions of conductive sheet 10. Id. at 17–18. Patent Owner also points
     to Dr. Wolfe’s testimony that a person of ordinary skill in the art would have
     been motivated to make metal lines at the edges wider and disclosure in a
     reference (Ex. 1006, “Rappoport”) of the same. Id. at 19–22 (citing Ex.
     1023 ¶ 162; Ex. 1006). Patent Owner further argues that Mikladal does not
     support Petitioner’s arguments because it uses different conductive
     structures. Id. at 22–23.
           We are not persuaded by Patent Owner’s arguments at this stage of
     the proceeding and based on the current record. Patent Owner’s contentions
     cite to Kuriki’s disclosures but otherwise are unsupported attorney


     1
       Because we determine we need not resolve whether the touch sensitive
     portion of the touch sensor must be the portion configured to wrap around
     the edges of the display, we do not address Patent Owner’s arguments
     regarding whether Kuriki alone teaches this limitation. See Prelim. Resp.
     12–15.

                                            16
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 18 of 25 PageID #: 3653
     IPR2019-01668
     Patent 9,256,311 B2
     argument. See Prelim. Resp. 15–18. On the other hand, Petitioner’s
     contentions about the apparent reason to combine as well as reasonable
     expectation of success are supported by Dr. Wolfe’s testimony. See Pet. 44–
     48.
              Patent Owner’s reliance on Dr. Wolfe’s testimony about the
     Rappoport reference is also currently unpersuasive. Prelim. Resp. 19–22.
     Based on the current record, even if the width of Kuriki’s lattice patterns
     would have needed to be increased to avoid breakage, the record does not
     contain evidence that making such a change would have been outside the
     level of skill. KSR, 550 U.S. at 421 (“A person of ordinary skill is also a
     person of ordinary creativity, not an automaton.”).
              For the reasons discussed above, based on the current record, we
     determine Petitioner has shown a reasonable likelihood of prevailing with
     respect its challenge to claims 1–13, 15, 16, and 18 as unpatentable as
     obvious over Kuriki and Mikladal.


           F. Asserted Obviousness over Kuriki, Mikladal, and Additional
              References
              Petitioner contends claims 14 and 17 are unpatentable as obvious over
     Kuriki, Mikladal, and Philipp, and claims 19 and 20 are unpatentable as
     obvious over Kuriki, Mikladal, and Rappoport. Pet. 55–61. We have
     reviewed the information provided by Petitioner, including the relevant
     portions of the supporting Wolfe Declaration (Ex. 1023), and are persuaded,
     based on the current record, that Petitioner has demonstrated a reasonable
     likelihood of prevailing on these obviousness challenges. Patent Owner
     does not present any arguments as to these claims at this stage of the
     proceeding. See Prelim. Resp.


                                            17
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 19 of 25 PageID #: 3654
     IPR2019-01668
     Patent 9,256,311 B2
           G. Asserted Obviousness over Moran and Joo
             1. Overview of Moran
             Moran discloses “touch screen sensors and micropatterned substrates
     that comprise a visible light transparent substrate and at least two electrically
     conductive micropatterns disposed on or in the visible light transparent
     substrate.” Ex. 1007, 4:18–20. Figure 2 of Moran is reproduced below.




     Figure 2 illustrates “conductive visible light transparent region 101 that
     would lie within a touch sensing area of a touch screen panel.” Id. at 7:16–
     18. In Figure 2, electrically conductive micropattern 140 is disposed on
     visible light transparent substrate 130. Id. at 7:18–20. Moran states that its
     substrate and sensor “may be substantially planar and flexible.” Id. at 8:15–
     16.
             2. Overview of Joo
             Joo discloses a “cover for a mobile device.” Ex. 1008, code (57). The
     cover has a touch sensitive portion which can be at least partially located on
     a side surface. Id. ¶¶ 16, 17. Joo discloses its “touch input portion . . . is
     extendingly formed at the side surface portion of the cover as well as the



                                            18
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 20 of 25 PageID #: 3655
     IPR2019-01668
     Patent 9,256,311 B2
     upper surface portion thereof,” and thus “a separate side key is not required
     to be mounted at the side surface of the terminal for generating input,
     thereby simplifying the manufacturing process thus to reduce the
     manufacturing cost and make the enhanced appearance of the terminal.” Id.
     ¶ 67.
             3. Analysis
             Petitioner contends claims 1–13, 15, 16, and 18 are unpatentable as
     obvious over Moran and Joo. Pet. 61–75. We have reviewed the
     information provided by Petitioner, including the relevant portions of the
     supporting Wolfe Declaration (Ex. 1023), and are persuaded, based on the
     current record, that Petitioner has demonstrated a reasonable likelihood of
     prevailing on this obviousness challenge.
             For example, claim 1 recites “a substantially flexible substrate.” Ex.
     1001, 8:62. Petitioner contends Moran teaches such a substrate because its
     “light transparent substrate 130” is made of PET and is “substantially planar
     and flexible.” Pet. 62 (quoting Ex. 1007, 7:16–26, 8:13–16; Ex. 1023
     ¶ 167).
             Claim 1 further recites “a touch sensor disposed on the substantially
     flexible substrate, the touch sensor comprising drive or sense electrodes
     made of flexible conductive material configured to bend with the
     substantially flexible substrate.” Ex. 1001, 8:63–67. Petitioner contends
     Moran discloses this limitation because it discloses “‘at least two electrically
     conductive micropatterns disposed on or in the visible light transparent
     substrate,’ which are connected to circuitry that ‘driv[es] the conductive
     micropatterns with electrical signals for the purpose of capacitively detecting
     the presence or location of a touch event to an information display.’” Pet. 62
     (citing Ex. 1007, 4:18–26, 6:7–26; Ex. 1023 ¶ 168). Petitioner also contends

                                            19
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 21 of 25 PageID #: 3656
     IPR2019-01668
     Patent 9,256,311 B2
     that a person of ordinary skill in the art would understand that each pair of
     Moran’s electrically conductive micropatterns comprise drive and sense
     electrodes. Id. at 63 (citing Ex. 1007, 4:18–24, 6:15–26, 7:4–9, 9:6–7,
     32:21–29; Ex. 1023 ¶ 170). Petitioner further contends that Moran’s
     conductive micropattern is made from metal such as copper or silver and
     that its sensor is “substantially planar and flexible”; thus Petitioner contends
     a person of ordinary skill in the art would have understood Moran’s
     electrodes are formed of flexible material configured to bend with the
     substrate. Id. at 64 (citing Ex. 1007, 8:13–16, 22:13–15; Ex. 1023 ¶¶ 171–
     72).
            Claim 1 also recites “the flexible conductive material of the drive or
     sense electrodes comprises first and second conductive lines that electrically
     contact one another at an intersection to form a mesh grid.” Ex. 1001, 9:1–
     4. For this limitation, Petitioner points to Moran’s Figure 2 reproduced
     above. Pet. 64–65 (citing Ex. 1007, Fig. 2, 9:17–22; Ex. 1023 ¶ 173).
            Claim 1 further recites “the substantially flexible substrate and the
     touch sensor are configured to wrap around one or more edges of a display.”
     Ex. 1001, 9:5–7. For this limitation, Petitioner relies on Moran in
     combination with Joo. Pet. 65. Specifically, Petitioner points to Joo’s
     teaching that when
            the touch input portion for generating input when being touched
            is extendingly formed at the side surface portion of the cover as
            well as the upper surface portion thereof . . . a separate side key
            is not required to be mounted at the side surface of the terminal
            for generating input, thereby simplifying the manufacturing
            process thus to reduce the manufacturing cost and make the
            enhanced appearance of the terminal.
     Id. at 66 (quoting Ex. 1008 ¶ 67; citing Ex. 1023 ¶ 176). Petitioner contends
     Joo “provides an express teaching, suggestion, or motivation for a [person of


                                            20
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 22 of 25 PageID #: 3657
     IPR2019-01668
     Patent 9,256,311 B2
     ordinary skill in the art] to wrap Moran’s flexible touch sensor around the
     sides of the device to create additional touch-sensitive regions.” Id. at 66–67
     (citing Ex. 1023 ¶¶ 177–83). Petitioner further contends that “[m]odifying
     Moran’s flexible touch sensor using these teachings from Joo would have
     been well within the skill of a” person of ordinary skill in the art. Id. at 67–
     68 (citing Ex. 1023 ¶¶ 180–83).
           Petitioner relies on the same analysis for the similar limitations of
     independent claim 7 and provides further analysis detailing where it
     contends an additional limitation of claim 7 as well as each additional
     limitation of claims 2–6, 8–13, 15, 16, and 18 are taught in Moran. Pet. 69–
     75. We have reviewed Petitioner’s evidence and argument, and find that
     Petitioner has sufficiently shown Moran teaches each of these limitations at
     this stage of the proceeding.
           Patent Owner argues neither Moran nor Joo teaches “a mesh grid
     configured to wrap around an edge.” Prelim. Resp. 23–26. Patent Owner
     further argues “[t]here is no evidence in the petition that the structure or
     techniques of Joo could be used with a touch sensor of the kinds described in
     Moran.” Id. at 26. In particular, Patent Owner points to the molding
     techniques described in Joo and argues “[t]aking Moran’s ‘substantially
     planar’ sensor and integrally molding it into the cover of Joo, would both
     stretch the sensor and expose it to hot resin.” Id. at 26–27.
           We are not persuaded by Patent Owner’s arguments at this stage of
     the proceeding and based on the current record. We do not understand
     Petitioner’s combination to rely on any manufacturing techniques in Joo.
     Rather, we understand Petitioner to argue that a person of ordinary skill in
     the art would have found it obvious to wrap Moran’s flexible substrate
     including its conductive micropatterns around the sides of the device to

                                            21
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 23 of 25 PageID #: 3658
     IPR2019-01668
     Patent 9,256,311 B2
     create additional touch sensitive regions on the sides of the device as taught
     in Joo. See Pet. 66–67.
           Patent Owner also argues that neither Moran nor Joo teaches “drive or
     sense electrodes.” Prelim. Resp. 27–28. Specifically, Patent Owner
     contends that Moran does not use the word “electrode” and Petitioner does
     not point to any teaching in Moran that is a drive or sense electrode. Id. at
     28. At this stage of the proceeding, we are not persuaded by this argument
     because it does not adequately address Petitioner’s arguments and evidence.
     Petitioner points to teachings in Moran from which Petitioner contends a
     person of ordinary skill in the art would understand that “each pair of
     conductive micropatterns in Moran comprise drive and sense electrodes,
     which together form a capacitive node.” Pet. 63 (citing Ex. 1007, 4:18–24,
     6:15–26, 7:4–9, 9:6–7, 32:21–29; Ex. 1023 ¶ 170). Patent Owner’s
     arguments do not address Petitioner’s cited portions of Moran or Dr.
     Wolfe’s testimony, and we find Petitioner’s argument and evidence
     sufficient on this limitation at this stage of the proceeding.
           For the reasons discussed above, based on the current record, we
     determine Petitioner has shown a reasonable likelihood of prevailing with
     respect to its challenge to claims 1–13, 15, 16, and 18 as unpatentable as
     obvious over Moran and Joo.


        H. Asserted Obviousness over Moran, Joo, and Additional References
           Petitioner contends claims 14 and 17 are unpatentable as obvious over
     Moran, Joo, and Philipp, and claims 19 and 20 are unpatentable as obvious
     over Moran, Joo, and Rappoport. Pet. 75–77. We have reviewed the
     information provided by Petitioner, including the relevant portions of the
     supporting Wolfe Declaration (Ex. 1023), and are persuaded, based on the

                                            22
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 24 of 25 PageID #: 3659
     IPR2019-01668
     Patent 9,256,311 B2
     current record, that Petitioner has demonstrated a reasonable likelihood of
     prevailing on these obviousness challenges. Patent Owner does not present
     any arguments as to these claims at this stage of the proceeding. See Prelim.
     Resp.


                                   III. CONCLUSION
             We determine that Petitioner has demonstrated a reasonable likelihood
     of prevailing on its challenges to claims 1–20 of the ’311 patent as set forth
     above. At this stage of the proceeding, we have not made a final
     determination as to the patentability of any of these challenged claims or the
     construction of any claim term.


                                        IV. ORDER
             Accordingly, it is:
             ORDERED that pursuant to 35 U.S.C. § 314(a), an inter partes
     review is hereby instituted as to claims 1–20 of the ’311 patent on the
     grounds set forth in the Petition; and
             FURTHER ORDERED that pursuant to 35 U.S.C. § 314(c) and 37
     C.F.R. § 42.4, notice is hereby given of the institution of a trial; the trial will
     commence on the entry date of this decision.




                                              23
Case 2:19-cv-00152-JRG Document 118-1 Filed 06/25/20 Page 25 of 25 PageID #: 3660
     IPR2019-01668
     Patent 9,256,311 B2
     FOR PETITIONER:

     David Garr
     dgarr@cov.com

     Peter Chen
     pchen@cov.com

     Grant Johnson
     gjohnson@cov.com

     FOR PATENT OWNER:

     Neil Rubin
     nrubin@raklaw.com

     Kent Shum
     kshum@raklaw.com

     Reza Mirzaie
     rmirzaie@raklaw.com




                                       24
